               Case 2:20-cv-00284-TSZ Document 17 Filed 08/06/20 Page 1 of 2



 1                                                                      HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9
      PUGET SOUNDKEEPER ALLIANCE          )
10    and WASTE ACTION PROJECT,           )
                                          )               No. 2:20-cv-00284-TSZ
11                  Plaintiffs,           )
      v.                                  )
12                                        )               ORDER GRANTING STIPULATED
      ARDAGH GLASS INC.,                  )               MOTION FOR LEAVE TO AMEND
13                                        )               THE COMPLAINT
                    Defendant.            )
14    ___________________________________ )

15
            The parties’ Stipulated Motion for Leave to Amend Complaint, docket no. 16, is
16
     GRANTED. Plaintiffs are DIRECTED to file the amended complaint within fourteen days of
17
     the entry of this Order.
18

19   DATED this 6th day of August, 2020.



                                                       A
20

21
                                                       Thomas S. Zilly
22
                                                       United States District Judge
23

24

      ORDER GRANTING STIPULATED MOTION                           Smith & Lowney, p.l.l.c.
                                                                  2317 East John Street
      FOR LEAVE TO AMEND COMPLAINT - 1                          Seattle, Washington 98112
                                                                      (206) 860-2883
              Case 2:20-cv-00284-TSZ Document 17 Filed 08/06/20 Page 2 of 2



 1   Presented by:

 2   SMITH & LOWNEY, PLLC

 3   /s/Richard A. Smith
     Richard A. Smith, WSBA #21788
 4   /s/Meredith A. Crafton
     Meredith Crafton, WSBA #46558
 5   Attorneys for Plaintiffs
     2317 E. John St., Seattle, WA 98112
 6   Tel: (206) 860-2883
     Fax: (206) 860-4187
 7   richard@smithandlowney.com
     meredith@smithandlowney.com
 8   Attorneys for Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

      ORDER GRANTING STIPULATED MOTION                 Smith & Lowney, p.l.l.c.
                                                        2317 East John Street
      FOR LEAVE TO AMEND COMPLAINT - 2                Seattle, Washington 98112
                                                            (206) 860-2883
